The plaintiff has instituted this action against the defendant, based on acts and omissions of the defendant resulting in the death of the plaintiff's decedent. In a second defense the defendant sets forth that none of such acts or omissions were committed or omitted by himself personally; that he was the Sheriff of New Haven County; and that as such sheriff he was performing a governmental duty.
To this defense the plaintiff demurs. Section 2006 of the General Statutes, Revision of 1930, provides that the sheriff of a county shall be the jailer of the county and may appoint deputy jailers, officers and employees. Over these officers he has full authority and control. They are his agents, for whose torts he may be held responsible under such circumstances and conditions as under the law the principal is responsible for the torts of his agents. Burr vs. Norton,25 Conn. 103.
The fact that the defendant in the exercise of his office was performing duties prescribed by law would not excuse him *Page 129 
from the results of a tort committed by him. This fact is recognized by the terms of section 2019 of the General Statutes, revision of 1930.
   The demurrer to the second defense of the answer is sustained.